Exhibit 8.1 Registrant’s Subsidiaries Jurisdiction of Organization Aggeliki Shipping Ltd. Republic of Liberia Allendale Investments S.A. Republic of Panama Alterwall Business Inc. Republic of Panama Diana Trading Ltd. Republic of the Marshall Islands Eleni Shipping Limited Republic of Liberia Emmentaly Business Inc. Republic of Panama Eternity Shipping Company Republic of the Marshall Islands Gregos Shipping Limited Republic of the Marshall Islands Manolis Shipping Limited Republic of the Marshall Islands Noumea Shipping Ltd. Republic of the Marshall Islands Oceanopera Shipping Limited Republic of Cyprus Pantelis Shipping Corp. Republic of Liberia Pilory Associates Corp. Republic of Panama Prospero Maritime Inc. Republic of the Marshall Islands Saf-Concord Shipping Ltd. Republic of Liberia Salina Shipholding Corp. Republic of the Marshall Islands Tiger Navigation Corp. Republic of the Marshall Islands Trust Navigation Corp. Republic of Liberia Xenia International Corp. Republic of the Marshall Islands Xingang Shipping Ltd. Republic of Liberia
